The judgment must be reversed with costs, and a new trial awarded.
BURTON, Circuit Judge.
I entirely concur' in the conclusion of the court and the interpretation , given to the car coupler act, but I cannot agree that this car was so clearly “in use” contrary to the provisions of that act, as herein interpreted, as to take that question from the jury. I think the stoppage of this car oh the dead track was not in any true sense an incident of its transportation in interstate traffic. True, its journey was not finished, but its further journey had been stopped because the next carrier refused to receive it -with this defective coupler. There was evidence tending to show that it was not a case of a temporary stoppage, such as that in Johnson v. Southern Pacific Company, 196 U. S. 1, 25 Sup. Ct. 158, 49 L. Ed. 363, but a withdrawal from all use in any kind of traffic until it could be repaired. It was placed on a track where cars needing only light repairs were ordinarily placed and was tagged as in “bad order.” There was also evidence tending to show that the effort to couple this car was solely for the purpose of holding the car, against gravity, in its place'on this track until it could be repaired. A car withdrawn from its journey and held upon a dead track to be repaired is not in my judgment “a car in use” contrary to the provisions of the car coupler act any more than a car in a shop awaiting repairs. In Johnson v. Sou. Pac. Company, before cited, the dining car having a defective coupler had hot been withdrawn from its journey to be repaired. Its stoppage was one usual and incident to its journey, and that it might be returned over its usual route in the ordinary course of the kind of interstate commerce it was habitually engaged in. No question of withdrawal from traffic for the purpose of repairs was in that case. The point décided is well shown by the Chief Justice, where he says:
“Confessedly, this dining car was under the control of Congress while iii the act of making its interstate journey, and in our judgment it was equally so when waiting for the train to be made up for the next trip. It was being regularly used in the movement of interstate traffic, and so within the law.”
The facts are quite like those recently considered by the Court of Civil Appeals of Tennessee, not yet reported, in the case styled “McLaughlin v. Union Railway Co.,” where that court held that a car withdrawn for repairs was not a car in use contrary to the act, and the *940movement of such a car necessary to getting it into the shops was not a use which brought the car within the car coupler act. See, also, Railway v. Bowles, 71 Miss. 1003, 15 South. 138, and Taylor v. Boston Railway, 189 Mass. 390, 74 N. E. 591, being cases under state laws similar in character, and presenting in each the question of whether a disabled car being handled as a “bad order” car for purposes incident to repair was a car engaged in service.